Case 1:20-cv-00257-JAO-WRP Document 9 Filed 06/16/20 Page 1 of 6        PageID #: 434




                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

  BRETT ELIASON, et al.,                     CIVIL NO. 20-00257 JAO-WRP

              Plaintiffs,                    ORDER TO SHOW CAUSE WHY
                                             THIS ACTION SHOULD NOT BE
        vs.                                  DISMISSED OR TRANSFERRED
                                             FOR IMPROPER VENUE
  UNITED STATES DEPARTMENT OF
  JUSTICE, et al.,

              Defendants.


     ORDER TO SHOW CAUSE WHY THIS ACTION SHOULD NOT BE
       DISMISSED OR TRANSFERRED FOR IMPROPER VENUE

       Plaintiffs commenced this action on June 4, 2020 against Defendants U.S.

 Department of Justice; Corporation of the President of the Church of Jesus Christ

 of Latter-Day Saints; Kirton McConkie, P.C.; Craig McCullough; Bryan P.

 Stephens; Stephens Management Company; and Lisa Stephens. Although the

 Complaint is largely incomprehensible, Plaintiffs allege that Defendants committed

 RICO violations.

       Based on the Court’s review of the Complaint, it appears that venue is

 improper. Plaintiffs bear the burden of demonstrating that venue is proper. See

 Piedmont Label Co. v. Sun Garden Packing Co., 598 F.2d 491, 496 (9th Cir.

 1979). “Venue is determined at the time the action is commenced.” Haney v.
Case 1:20-cv-00257-JAO-WRP Document 9 Filed 06/16/20 Page 2 of 6               PageID #: 435




 United Airlines, Inc., No. 15-CV-00474-VC, 2016 WL 11576197, at *1 (N.D. Cal.

 Aug. 3, 2016) (citations omitted). The Court may sua sponte raise improper venue

 so long as the defendant has not filed a responsive pleading and the parties are

 provided with an opportunity to respond to the issue. Costlow v. Weeks, 790 F.2d

 1486, 1488 (9th Cir. 1986) (citations omitted); Emrit v. Horus Music Video

 Distribution, No. CV 20-00007 JMS-RT, 2020 WL 1822597, at *3 (D. Haw. Apr.

 10, 2020) (stating that “[a] district court may raise the issue of defective venue on

 its own motion, provided it first issues an order to show cause why the case should

 not be transferred or dismissed” (citations omitted)); Havensight Capital LLC v.

 People’s Republic of China, CV 15-01206 DDP (FFMx), 2015 WL 12778414, at

 *1 n.1 (C.D. Cal. Apr. 30, 2015); Zhu v. Whinery, 109 F. App’x 137, 138 (9th Cir.

 2004) (affirming dismissal of case based on improper venue following an order to

 show cause).

       A federal civil action is properly venued in:

              (1) a judicial district in which any defendant resides, if all
              defendants are residents of the State in which the district is
              located;

              (2) a judicial district in which a substantial part of the events or
              omissions giving rise to the claim occurred, or a substantial part
              of property that is the subject of the action is situated; or

              (3) if there is no district in which an action may otherwise be
              brought as provided in this section, any judicial district in
              which any defendant is subject to the court’s personal
              jurisdiction with respect to such action.
                                            2
Case 1:20-cv-00257-JAO-WRP Document 9 Filed 06/16/20 Page 3 of 6             PageID #: 436




 28 U.S.C. § 1391(b). For the purposes of venue, a natural person is deemed to

 reside in the judicial district in which he or she is domiciled, whereas a defendant

 entity is deemed to reside in any judicial district in which it is subject to the court’s

 personal jurisdiction with respect to the pertinent civil action. See 28 U.S.C.

 § 1391(c)(1)–(2).

       Civil actions involving agencies of the United States may be brought in any

 judicial district in which:

              (A) a defendant in the action resides, (B) a substantial part of
              the events or omissions giving rise to the claim occurred, or a
              substantial part of property that is the subject of the action is
              situated, or (C) the plaintiff resides if no real property is
              involved in the action.

 28 U.S.C. § 1391(e)(1).

       Here, the Complaint does not allege any basis for venue in Hawai‘i. First,

 none of the parties “reside” in Hawai‘i. Plaintiffs provide Utah addresses for the

 individual Defendants; there is no indication that the entity Defendants are subject

 to the court’s personal jurisdiction with respect to this case; and Defendant

 Department of Justice is a resident of the District of Columbia. See Downey v. US,

 No. CV 19-00406 LEK-WRP, 2019 WL 4143288, at *4 (D. Haw. Aug. 30, 2019)

 (“The United States, like its agencies, is considered to reside in Washington D.C.

 for purposes of § 1391(e)(1)(A).”); W. Watersheds Project v. Zinke, No. 1:18-CV-

 00187-REB, 2018 WL 4210774, at *4 (D. Idaho Sept. 4, 2018) (citation omitted)
                                            3
Case 1:20-cv-00257-JAO-WRP Document 9 Filed 06/16/20 Page 4 of 6             PageID #: 437




 (“[F]ederal agency defendants are generally deemed to reside in the District of

 Columbia.”). Moreover, Plaintiffs do not reside in Hawai‘i. Plaintiff Brett Eliason

 (“Eliason”) elected to file this matter in this district because of his “deep roots” in

 Hawai‘i,1 and because he is unable to obtain decisions from Chief Judge Robert J.

 Shelby of the U.S. District Court for the District of Utah or Chief Judge Philip A.

 Brimmer of the U.S. District Court for the District of Colorado.2 Compl. at 7. The

 foregoing do not establish venue, and instead suggest forum shopping.

       Second, no events or omissions giving rise to the claims in this action

 occurred in Hawai‘i, nor is any property—to the extent property is the subject of

 this litigation—situated in Hawai‘i, much less substantial portions thereof.

       Where, as here, Plaintiffs assert RICO claims, the Court also considers

 RICO’s special venue provision, which authorizes any civil enforcement action to

 be brought “in the district court of the United States for any district in which [a

 defendant] resides, is found, has an agent, or transacts his affairs.” 18 U.S.C.

 § 1965(a). “Transacts his affairs” requires “business of a substantial and

 continuous character.” King v. Vesco, 342 F. Supp. 120, 124 (N.D. Cal. 1972); see



 1
   Eliason represents that he resides in Utah and that he has owned two properties
 on Oahu for over five years. Compl. at 2.
 2
   Eliason states that Chief Judges Shelby and Brimmer are defendants in this case
 but they are neither listed in the caption nor included in the “DEFENDANTS”
 section of the Complaint. Id. at 4–7.
                                            4
Case 1:20-cv-00257-JAO-WRP Document 9 Filed 06/16/20 Page 5 of 6              PageID #: 438




 also Taal v. St. Mary’s Bank, No. 5:19-CV-25, 2019 WL 8349005, at *5 (D. Vt.

 Dec. 10, 2019) (“Section 1965(a) ‘requires that the affairs transacted in the district

 be substantial.’” (quoting Corso v. Franz, No. 16-CV-2384, 2018 WL 1513639, at

 *2 (E.D.N.Y. Mar. 27, 2018)); Pincione v. D’Alfonso, 506 F. App’x 22, 24 (2d Cir.

 2012) (requiring business to “be substantial in character, so that there is some

 amount of business continuity and certainly more than a few isolated and

 peripheral contacts with the particular judicial district” (citations and quotations

 omitted)). As already discussed, Defendants do not reside in or transact their

 affairs in Hawai‘i.

       For these reasons, it appears that venue is improper. When venue is

 improper, the Court “shall dismiss, or if it be in the interest of justice, transfer such

 case to any district or division in which it could have been brought.” 28 U.S.C.

 § 1406(a); see also Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas,

 571 U.S. 49, 56 (2013) (explaining that when venue is improper, “the case must be

 dismissed or transferred under § 1406(a)”). Accordingly, by July 16, 2020,

 Plaintiffs are ORDERED TO SHOW CAUSE why this action should not be

 dismissed or transferred for improper venue. Alternatively, if Plaintiffs no longer

 wish to pursue this action in Hawai‘i, they may submit a notice of dismissal in

 conformance with Local Rule 41.1 voluntarily dismissing this action without

 prejudice by July 16, 2020.


                                             5
Case 1:20-cv-00257-JAO-WRP Document 9 Filed 06/16/20 Page 6 of 6            PageID #: 439




       Plaintiffs are cautioned that failure to establish that venue is proper or to

 comply with this Order to Show Cause in any respect will result in the dismissal of

 this action without prejudice.

       IT IS SO ORDERED.

       Dated: Honolulu, Hawai‘i, June 16, 2020.




 CIVIL NO. 20-00257 JAO-WRP; Eliason, et al. v. U.S. Dep’t of Justice, et al.; ORDER TO
 SHOW CAUSE WHY THIS ACTION SHOULD NOT BE DISMISSED OR TRANSFERRED
 FOR IMPROPER VENUE




                                            6
